DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (U.S. Patent No. 5,816,895 A) in view of McMaster (U.S. Patent No. 3,678,628 A) and Watanabe et al. (U.S. Patent No. 7,115,022 B2).

Referring to Claim 1: Honda teaches a processing apparatus (Fig. 1) comprising:
a processing unit (A Fig. 4-A inserted below) in which a spindle unit (spindle unit including 20, 41, and 14 Fig. 1) supporting, in a rotatable manner (rotation shown in Fig 1; Column 2, lines 43-53), a spindle (20 Fig. 1) having a processing tool (14 Fig. 1) that is mounted to a tip (tip of 20 shown in Fig. 1) thereof and that extends in the vertical direction (shown in Figs. 1 and 2; Column 2, lines 43-47) is mounted; and a chuck table (12 Fig. 1; Column 2, lines 35-37) that holds a workpiece, wherein the spindle unit (20 Fig. 1) has a collar section (41 Fig. 1) extending from an outside surface (shown in Fig. 2) in a horizontal direction (shown horizontally extending outwards relative to 20 Fig. 1) orthogonal (orthogonal to vertical surface of 20 Fig. 2) to the outside surface, the processing unit (A Fig. 4-A inserted below) includes a through-hole (hole within 40 where 20 passes through Fig. 1) through which a lower portion (lower portion of spindle which passes through hole of 40 Fig. 1) of the spindle unit (20 Fig. 1) penetrates, and an inclination adjusting mechanism (Column 3, lines 3-8) that acts on the collar section (41 Fig. 1) to adjust the inclination (Column 4, lines 41-46) of the spindle unit (20 Fig. 1), and the inclination adjusting mechanism (Column 3, lines 3-8) includes an adjusting section (AJ-1 Fig. 1-A inserted below) and adjusts the inclination (Column 4, lines 41-46) of the spindle unit (20 Fig. 1).

But is silent on a holder including a bottom plate, a side plate that surrounds the spindle unit with the collar section specifically supported by the bottom plate and that is connected to the bottom plate and specifically a spring interposed between a lower surface of the collar section and an upper surface of the bottom plate and an adjusting section that acts to compress the spring and adjusts the inclination of the spindle unit by a compression amount of the spring.

McMaster (U.S. Patent No. 3,678,628 A) in an analogous invention, teaches a holder (H Fig. 2-A inserted below) including a bottom plate (BP Fig. 2-A inserted below), a side plate (SP Fig. 2-A inserted below) that surrounds the similar configuration spindle unit (51 Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the spindle of Honda as modified with the side plate and bottom plate of McMaster for the purpose of, as it is very well known in the art, to provide a supporting and protective structure to the rotating spindle.

Watanabe et al. (U.S. Patent No. 7,115,022 B2) in an analogous invention, teaches a similar configuration collar section (86 Fig. 5) specifically supported by the similar configuration bottom plate (78 Figs. 3 and 5) and that is connected (shown in Fig. 5) to the bottom plate (78 Figs. 3 and 5) and specifically a spring (88 Figs. 3 and 5) interposed between a lower surface (shown in Fig. 5) of the similar configuration collar section (86 Fig. 5) and an upper surface (shown in Fig. 5) of the similar configuration bottom plate (78 Figs. 3 and 5) and a similar configuration adjusting section (AJ-2 Fig. 3-A inserted below) that acts to compress (Column 11, lines 10-20) the spring (88 Figs. 3 and 5) and adjusts the similar configuration spindle unit (56 Fig. 3) by a compression amount of the spring (88 Figs. 3 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusting section of Honda as modified with the teachings of Watanabe et al. for the purpose of, as it is known in the art, having an adjusting section which can handle the heavy load of the spindle while avoiding the potential leaks of a hydraulic lifting system. 

    PNG
    media_image1.png
    400
    692
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    551
    829
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    479
    467
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    375
    564
    media_image4.png
    Greyscale

Referring to Claim 3: Honda as modified, teaches the processing apparatus, wherein the adjusting section (AJ-1 of Honda inserted above) includes a support plate (40 Fig. 1 of Honda) and that has a support surface (bottom surface of 40 Fig. 1 of Honda) facing an upper surface (shown in Fig. 1 of Honda) of the collar section (41 Fig. 1 of Honda) and a piezoelectric actuator (32, 34, 36, and 38 Fig. 1 of Honda) disposed between the support surface (bottom surface of 40 Fig. 1 of Honda) and the upper surface (shown in Fig. 1 of Honda) of the collar section (41 Fig. 1 of Honda).
	But is silent on the support plate that is specifically disposed on an inner wall of the side plate.
McMaster, in an analogous invention, teaches a similar configuration support plate (P Fig. 2-A inserted above) disposed on an inner wall (inner wall of SP Fig. 2-A inserted above) of the side plate (SP Fig. 2-A inserted above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support plate of Honda to be disposed on an inner wall of the side plate for the purpose of, as it is known in the art, encapsulating these features within the inner walls as another layer of safety for the operators nearby.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (U.S. Patent No. 5,816,895 A) in view of McMaster (U.S. Patent No. 3,678,628 A) and Watanabe et al. (U.S. Patent No. 7,115,022 B2) as applied to Claim 1 above, in further view of Dill (U.S. Patent No. 8,944,467 B1).

Referring to Claim 2: Honda as modified teaches the processing apparatus, but is silent on the adjusting section specifically including a female screw formed in the bottom plate, a shaft specifically having a male screw for screw engagement with the female screw on a lower end side and specifically having a flange on an upper end side, specifically a motor that rotates the shaft, and a threaded through- hole that is formed in the collar section and permits the shaft to penetrate therethrough, and the processing apparatus specifically including a bearing that supports, in a rotatable manner, the flange of the shaft penetrating the threaded through-hole in the collar section and specifically having the male screw in screw engagement with the female screw, by an upper surface of the collar section.

Watanabe et al. (U.S. Patent No. 7,115,022 B2) in an analogous invention, further teaches a similar configuration adjusting section (AJ-2 Fig. 3-A inserted above) specifically including a female end (FS Fig. 3-A inserted above) formed in the bottom plate (78 Figs. 3 and 5), a shaft (84 Fig. 5) for engagement with the female end on a lower end side (lower end side of AJ-2 Fig. 3-A inserted above) and having a flange (FL Fig. 3A inserted above) on an upper end side (upper end side of AJ-2 Fig. 3-A inserted above), a motor (92 Fig. 5 and Fig. 3-A inserted above) that rotates the shaft (84 Fig. 5), and a through-hole (TTH Fig. 3-A inserted above) that is formed in the similar configuration collar section (86 Fig. 5) and permits the shaft (84 Fig. 5) to penetrate therethrough (shown in Fig. 5), and having the male end (male end of shaft 84 Fig. 5) in engagement with the female end (FS Fig. 3-A inserted above), by an upper surface (upper surface of 84 Fig. 5) of the similar configuration collar section (84 Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified adjusting section of Honda as modified with the teachings of Watanabe et al. for the purpose of, as it is known in the art, having the correct components to function properly with the modified adjusting section while ensuring the device is placed in a rigid manner.  

McMaster (U.S. Patent No. 3,678,628 A) in an analogous invention, teaches a bearing (60 Fig. 2; Column 4, lines 37-38). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing apparatus of Honda as modified to include the bearing of McMaster for the purpose of, as it is well known in the art, to prevent wear of machinery during extended use.

Dill (U.S. Patent No. 8,944,467 B1) teaches a similar configuration shaft (18 and 52 Figs. 3-5) having a male screw (shown in Figs. 3-5) for screw engagement with the female screw (58 Figs. 3-5) and a threaded similar configuration through-hole (36 Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified adjusting section of Honda as modified with the threaded features of Dill for the purpose of, as it is well known in the art, having the correct components to function properly with the modified adjusting section while ensuring the device is placed in a rigid manner.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kogure (U.S. Patent No. 5,498,198 A), a grinding machine with an angle adjusting spindle.
Becker (U.S. Patent No. 5,595,528 A), a grinding machine with a spindle with an adjusting pitch angle.
Takashi et al. (U.S. Patent No. 6,077,154 A), a spindle with a motor and spring adjusting unit. 
Lindner et al. (U.S. Patent No. 9,700,980 B2), a spindle unit with an adjusting collar. 
Hirayama (U.S. Patent No. 8,403,732 B2), a spindle unit with an angle adjusting unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723


/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723